DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purposes of the prior art rejection below this term has been interpreted as
The use of the word location is unclear in independent claims 1, 11, and 19. It is unclear if the determined “first location” relates to: (1) the geo-location of a corrected and true location of a centroid representing a storm cell or (2) if the location represents an intermediate or representative location used in a step, such as a memory location or uncorrected location. For the purposes of the prior art rejection below this term has been interpreted as if the part of claim 1 currently written “determine an altitude of a first location based on a parameter and an altitude extent of the first volume of space, 
Correction or clarification is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld et al. (US 7486220 B1) (hereinafter Kronfeld) in view of Fersdahl (US 10061024 B1). As regards the individual claims:
Regarding claim 1, Kronfeld teaches a system comprising:
a memory configured to store a buffer storing volumetric weather data; and processing circuitry configured to: (Kronfeld: col. 1 lns. 45-53; weather radars automatically perform a volume scan [the results of which] may be stored in a three-dimensional array for further data processing and archiving. Using application software, a wide variety of meteorological products may be generated and displayed as images on a display. Grid or pixel values and conversion to x-y coordinates are computed using three-dimensional interpolation techniques)
retrieve weather radar data from the buffer by retrieving a first reflectivity value associated with a first cell of the buffer, wherein the first cell represents a first volume of space (Kronfeld: col. 2, lns. 33-45; receiving a plurality of values relating to the characteristic for the identified second storm cell, the plurality of values recorded [in memory] at a plurality of different times [and further processing to, inter alia] calculat[e] a maximum height of the storm cell . . . and presenting the calculated maximum height of the storm cell at the third time to a user.)
Kronfeld does not explicitly teach:
determine an altitude of a first location based on a parameter and an altitude extent of the first volume of space, wherein the altitude of the first location is lower 
determine an altitude of a first location based on a parameter and an altitude extent of the first volume of space, wherein the altitude of the first location is lower than an altitude of a centroid of the first volume of space; and associate the first reflectivity value with the first location (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a mathematical model including piecewise linear functions, piecewise nonlinear functions, coefficients of a cubic spline, coefficients of a polynomial function) (Fersdahl: col. 6 lns. 5-32; multiplier is applied to the reference point altitude to determine the correct altitude for the radar return. Since the multiplier is normalized around the storm top, care must be taken to ensure data below the storm top is not “squished” too low) (Fersdahl: col. 3, lns. 62-64; processor 208 is configured to store parametric characteristics, including the weather model parameters, of the vertical extent of the weather in memory
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld with the teachings of Fersdahl because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld teaches the element of a memory buffer storing retrievable weather radar reflectivity data and Fersdahl teaches adjusting weather radar reflectivity data to account for inaccuracies that result from long distance measurement. Further, the combination of these elements results in the predictable benefit of a more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 3, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 2. While Fersdahl does not explicitly teach:
wherein the processing circuitry is configured to determine the configurable parameter by determining an altitude percentage; Fersdahl does teach:
adjusting the altitude of a storm cell as measured with radar using a mathematical model relying on a variety of possible parameters including a linear functions (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an ).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kronfeld teaches the above limitation based on the logic that a percentage parameter is a type of linear function known to a person of ordinary skill in the art. Fersdahl further teaches:
and wherein the processing circuitry is configured to determine the altitude of the first location based on the altitude percentage and the altitude extent of the first volume of space (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a mathematical model including piecewise linear functions, piecewise nonlinear functions, coefficients of a cubic spline, coefficients of a polynomial function)
Regarding claim 11, Kronfeld teaches a method of:
retrieving weather radar data from a buffer storing volumetric weather data wherein retrieving the weather radar data comprises retrieving a first reflectivity value associated with a first cell of the buffer and wherein the first cell represents a first volume of space (Kronfeld: col. 2, lns 33-45; receiving a plurality of values relating to the characteristic for the identified second storm cell, the plurality of values recorded [in memory] at a plurality of different times [and further processing to, inter alia] calculat[e] a maximum height of the storm cell . . . and presenting the calculated maximum height of the storm cell at the third time to a user.)
Kronfeld does not explicitly teach:
determining an altitude of a first location based on a parameter and an altitude extent of the first volume of space wherein the altitude of the first location is lower than an altitude of a centroid of the first volume of space; and associating the first reflectivity value with the first location; however, Fersdahl does teach:
determining an altitude of a first location based on a parameter and an altitude extent of the first volume of space wherein the altitude of the first location is lower than an altitude of a centroid of the first volume of space; and associating the first reflectivity value with the first location (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a ) (Fersdahl: col. 6 lns. 5-32; multiplier is applied to the reference point altitude to determine the correct altitude for the radar return. Since the multiplier is normalized around the storm top, care must be taken to ensure data below the storm top is not “squished” too low) (Fersdahl: col. 3, lns. 62-64; processor 208 is configured to store parametric characteristics, including the weather model parameters, of the vertical extent of the weather in memory)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld with the teachings of Fersdahl because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld teaches the element of a memory buffer storing retrievable weather radar reflectivity data and Fersdahl teaches adjusting weather radar reflectivity data to account for inaccuracies that result from long distance measurement. Further, the combination of these elements results in the predictable benefit of a more accurate composite radar 
Regarding claim 13, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 12. While Fersdahl does not explicitly teach:
wherein determining the configurable parameter comprises determining an altitude percentage; Fersdahl does teach:
adjusting the altitude of a storm cell as measured using radar using a mathematical model relying on a variety of possible parameters including a linear functions (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a mathematical model including piecewise linear functions, piecewise nonlinear functions, coefficients of a cubic spline, coefficients of a polynomial function.).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kronfeld teaches the above limitation based on the logic that a percentage parameter is a type of linear function known to a person of ordinary skill in the art. Fersdahl further teaches:
and wherein determining the altitude of the first location is based on the altitude percentage and the altitude extent of the first volume of space (Fersdahl: )
Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld et al. in view of Fersdahl in view of Wolfson, “Tactical 0-2 Hour Convective Weather Forecasts For FAA (2004). As regards the individual claims:
Regarding claim 2, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 1. Neither Kronfeld nor Fersdahl explicitly teach:
wherein the parameter comprises a configurable parameter, wherein the processing circuitry is configured to: determine the configurable parameter based on user input; but Wolfson teaches:
wherein the parameter comprises a configurable parameter, wherein the processing circuitry is configured to: determine the configurable parameter based on user input (Wolfson: pg.14 014; [cell] envelope and cell vectors are sorted according to weather type [after which] interpolation is required to provide a vector at every pixel. The vectors are first interpolated with a 1/r )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Wolfson because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Wolfson teaches using user input to improve that correction process. The combination of these elements results in the predictable benefit of more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
Fersdahl further teaches:
and determine the altitude of the first location based on the configurable parameter (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a ) (Fersdahl: col. 6 lns. 5-32; multiplier is applied to the reference point altitude to determine the correct altitude for the radar return. Since the multiplier is normalized around the storm top, care must be taken to ensure data below the storm top is not “squished” too low) (Fersdahl: col. 3, lns. 62-64; processor 208 is configured to store parametric characteristics, including the weather model parameters, of the vertical extent of the weather in memory)
Regarding claim 4, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 1. Neither Kronfeld nor Fersdahl explicitly teach:
wherein the processing circuitry is configured to: determine the parameter based on an ambient temperature; however, Wolfson does teach:
wherein the processing circuitry is configured to: determine the parameter based on an ambient temperature (Wolfson: pgs. 13 and 15 - 16; [an initial model forecasts both cell and envelope vectors then once] the storm moves, it may encounter different environmental stability or surface temperature conditions which can also influence convective growth and decay, so a Final Forecast Combination is also executed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Wolfson because combining prior art elements according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Wolfson teaches improving that correction process to account for temperature. The combination of these elements results in the predictable benefit of more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
Fersdahl further teaches:
and determine the altitude the first location based on the parameter (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a mathematical model including piecewise linear functions, piecewise nonlinear functions, coefficients of a cubic spline, coefficients of a polynomial function.)
Regarding claim 12, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 11. Neither Kronfeld nor Fersdahl explicitly teach:
wherein the parameter comprises a configurable parameter, the method further comprising: determining the configurable parameter based on user input; but Wolfson teaches:
wherein the parameter comprises a configurable parameter, the method further comprising: determining the configurable parameter based on user input (Wolfson: pg.14 014; [cell] envelope and cell vectors are sorted according to weather type [after which] interpolation is required to provide a vector at every pixel. The vectors are first interpolated with a 1/r interpolation weighting function at a user-specified spatial frequency)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Wolfson because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416;
Fersdahl further teaches:
and determining the altitude of the altitude of the first location based on the configurable parameter (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a mathematical model including piecewise linear functions, piecewise nonlinear functions, coefficients of a cubic spline, coefficients of a polynomial function.) (Fersdahl: col. 6 lns. 5-32; multiplier is applied to the reference point altitude to determine the correct altitude for the radar return. Since the multiplier is normalized around the storm top, care must be taken to ensure data below the storm top is not “squished” too low) (Fersdahl: col. 3, lns. 62-64; processor 208 is configured to store parametric characteristics, including the weather model parameters, of the vertical extent of the weather in memory)
Regarding claim 14, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 11. Neither Kronfeld nor Fersdahl explicitly teach:
determining the parameter based on an ambient temperature; however, Wolfson does teach: determining the parameter based on an ambient temperature Wolfson: pg. 13 and 15 - 16; [an initial model forecasts both cell and envelope vectors then once] the storm moves, it may encounter different environmental stability or surface temperature conditions which can also influence convective growth and decay, so a Final Forecast Combination is also executed.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Wolfson because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Wolfson teaches improving that correction process to account for temperature. The combination of these elements results in the predictable benefit of more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
Fersdahl further teaches:
and determining the altitude the first location based on the parameter (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude )
Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kronfeld et al. in view of Fersdahl in view of Turner et al. (US 20200173809 A1) (hereinafter Turner). As regards the individual claims: 
Regarding claim 5, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 1. Neither Kronfeld nor Fersdahl explicitly teach:
determine a travel path for a vehicle; determine that a first set of reflectivity values stored in the buffer indicates on-path weather for the vehicle by determining that locations associated with the first set of reflectivity values are within the travel path for the vehicle, wherein an altitude of each location associated with a reflectivity value of the first set of reflectivity values is lower than a centroid of a respective volume of space represented by a respective cell of the buffer; however, Turner does teach:
determine a travel path for a vehicle; determine that a first set of reflectivity values stored in the buffer indicates on-path weather for the vehicle by determining that locations associated with the first set of reflectivity values are within the travel path for the vehicle, wherein an altitude of each location associated with a reflectivity value of the first set of reflectivity values is lower than a centroid of a respective volume of space represented by a respective cell of the buffer (Turner: ¶ 047; system “walks” along the flight path [aircraft flight level] at, ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Turner because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Turner teaches presenting that data to a pilot in a useful manner. The combination of these elements results in the predictable benefit of more accurate composite radar data presentation for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
and associate the first set of reflectivity values with the on-path weather for the vehicle (Turner: ¶ 037; pilot may be asked 208 for departure )
Regarding claim 6, as detailed above, Kronfeld as modified by Fersdahl teach the invention as detailed with respect to claim 1. Neither Kronfeld nor Fersdahl explicitly teach:
determine an altitude of a vehicle; determine a threshold altitude based on the altitude of the vehicle, wherein the threshold altitude is lower than the altitude of the vehicle; however, Turner does teach:
determine an altitude of a vehicle; determine a threshold altitude based on the altitude of the vehicle, wherein the threshold altitude is lower than the altitude of the vehicle (Turner: ¶ 047; system “walks” along the flight path [aircraft flight level] at, for example, 4 nm increments. At each point, the system iterates over all the altitudes and finds the equivalent raster pixel in the corresponding tiles. In one example, the color of the pixel determines the type of weather forecast, and rasters of the same color ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Turner because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Turner teaches presenting that data to a pilot in a useful manner. The combination of these elements results in the predictable benefit of more accurate composite radar data presentation for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
And Fersdahl further teaches:
determine that a first set of reflectivity values indicate on-path weather for the vehicle by determining that altitudes of locations associated with the first set of reflectivity values are higher than the threshold altitude wherein an altitude of each location associated with a reflectivity value of the first set of reflectivity values is lower than a centroid of a respective volume of space represented by a respective cell of the  (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude includes estimating an altitude error correction due to a beam width of the radar beam, as well as due to weather model parameters of a weather model, and then correcting for the altitude error correction. The weather model may be, for example, a mathematical model including piecewise linear functions, piecewise nonlinear functions, coefficients of a cubic spline, coefficients of a polynomial function.)
and associate the first set of reflectivity values with the on-path weather for the vehicle (Turner: ¶ 037; pilot may be asked 208 for departure and destination airports. With that information, the system can search for and present 210 potential routes to the pilot, after which the pilot selects 212 a route from the search results presented. Once the system has the provided or chosen flight plan, a map with the route depiction is shown 214 to the pilot via the GUI. The pilot may then request 216 a vertical profile from the system. In response to the request, an inquiry 217 is made as to whether the necessary information to generate a vertical profile has been provided or is otherwise available (e.g., previously provided) [and if not] the system generated and displays 220 the vertical profile.
Regarding claim 7, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 6. Turner further teaches:
determine that a second set of reflectivity values indicate off-path weather for the vehicle by determining that altitudes of locations associated with the second set of reflectivity values are lower than the threshold altitude (Turner: ¶ 037; pilot may be asked 208 for departure and destination airports. With that information, the system can search for and present 210 potential routes to the pilot, after which the pilot selects 212 a route from the search results presented. Once the system has the provided or chosen flight plan, a map with the route depiction is shown 214 to the pilot via the GUI. The pilot may then request 216 a vertical profile from the system. In response to the request, an inquiry 217 is made as to whether the necessary information to generate a vertical profile has been provided or is otherwise available (e.g., previously provided) [and if not] the system generated and displays 220 the vertical profile.)
wherein an altitude of each location associated with a reflectivity value of the second set of reflectivity values is lower than a centroid of a respective volume of space represented by a respective cell of the buffer and associate the second set of reflectivity values with the off-path weather for the vehicle (Fersdahl: col. 5, lns. 17-26; performs an estimation of the vertical location of weather, such as the altitude of a storm top of weather, based on the radar returns. Estimating the altitude )
Regarding claim 8, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 6. Turner further teaches:
determine the threshold altitude by subtracting a predefined distance from the altitude of the vehicle (Turner: ¶ 047; system “walks” along the flight path [aircraft flight level] at, for example, 4 nm increments)
Regarding claim 9, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 8. Turner further teaches::
present, via a display, the on-path weather data for the vehicle using a first graphical representation and present, via the display, the off-path weather data for the vehicle using a second graphical representation the second graphical representation being different than the first graphical representation (Turner: Fig. 003; [showing on path weather data and weather data below the flight path anticipated altitude floor])

    PNG
    media_image1.png
    687
    531
    media_image1.png
    Greyscale

Regarding claim 10, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 1. Turner further teaches:
determine whether the altitude of the first location is higher than a threshold altitude; present, via a display, a first graphical representation of the first reflectivity value in response to determining that the altitude of the first location is higher than the threshold altitude; and present, via the display, a second graphical representation of the first reflectivity value in response to determining that the altitude of the first location is Turner: Fig. 003; [showing on path weather data and weather data above the flight path anticipated altitude ceiling])
Regarding claim 15, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 11. Neither Kronfeld nor Fersdahl explicitly teach:
determining an altitude of a vehicle; determining a threshold altitude based on the altitude of the vehicle, wherein the threshold altitude is lower than the altitude of the vehicle; determining that a first set of reflectivity values indicate on-path weather for the vehicle by determining that altitudes of locations associated with the first set of reflectivity values are higher than the threshold altitude, wherein an altitude of each location associated with a reflectivity value of the first set of reflectivity values is lower than a centroid of a respective volume of space represented by a respective cell of the buffer; however, Turner does teach:
determining an altitude of a vehicle; determining a threshold altitude based on the altitude of the vehicle, wherein the threshold altitude is lower than the altitude of the vehicle; determining that a first set of reflectivity values indicate on-path weather for the vehicle by determining that altitudes of locations associated with the first set of reflectivity values are higher than the threshold altitude, wherein an altitude of each location associated with a reflectivity value of the first set of reflectivity values is lower than a centroid of a respective volume of space represented by a respective cell of the buffer (Turner: ¶ 047; system “walks” along the flight path [aircraft flight level] at, for example, 4 nm increments. ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Turner because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Turner teaches presenting that data to a pilot in a useful manner. The combination of these elements results in the predictable benefit of more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
And Fersdahl further teaches:
and associating the first set of reflectivity values with the on-path weather for the vehicle (Fersdahl: col. 5, lns. 17-26; performs an )
Regarding claim 16, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 15.Turner further teaches:
determining that a second set of reflectivity values indicate off-path weather for the vehicle by determining that altitudes of locations associated with the second set of reflectivity values are lower than the threshold altitude; and associating the second set of reflectivity values with the off-path weather for the vehicle (Turner: ¶ 037; pilot may be asked 208 for departure and destination airports. With that information, the system can search for and present 210 potential routes to the pilot, after which the pilot selects 212 a route from the search results presented. Once the system has the provided or chosen flight plan, a map with the route depiction is shown 214 to the pilot via the GUI. The pilot may then request 216 a vertical profile from the system. In response to the request, an inquiry 217 is made as to whether the necessary )
Regarding claim 17, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 16. Turner further teaches:
presenting, via a display, the on-path weather data for the vehicle using a first graphical representation; and presenting, via the display, the off-path weather data for the vehicle using a second graphical representation, the second graphical representation being different than the first graphical representation (Turner: Fig. 003; [showing on path weather data and weather data below the flight path anticipated altitude floor])
Regarding claim 18, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 11. Neither Kronfeld nor Fersdahl explicitly teach:
determining whether the altitude of the first location is higher than a threshold altitude; presenting, via a display, a first graphical representation of the first reflectivity value in response to determining that the altitude of the first location is higher than the threshold altitude; and presenting, via the display, a second graphical representation of the first reflectivity value in response to determining that the altitude of the first location is higher than the threshold altitude, the second graphical representation being different than the first graphical representation (Turner: Fig. 003; [showing on path weather data and weather data above and below the )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Turner because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Turner teaches presenting that data to a pilot in a useful manner. The combination of these elements results in the predictable benefit of more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 19, Kronfeld teaches a system comprising:
a memory configured to store a buffer storing volumetric weather data, wherein each cell of the buffer represents a respective volume of space; (Kronfeld: col. 1 lns. 45-53; weather radars automatically perform a volume scan [the results of which] may be stored in a three-dimensional array for further data processing and archiving. Using application software, a wide variety of meteorological products may be generated and displayed as images on a display. Grid or pixel values and conversion to )
Kronfeld does not explicitly teach:
and processing circuitry configured to: determine a threshold altitude based on an altitude of a vehicle, wherein the threshold altitude is lower than the altitude of the vehicle;; however, Turner does teach:
and processing circuitry configured to: determine a threshold altitude based on an altitude of a vehicle, wherein the threshold altitude is lower than the altitude of the vehicle (Turner: ¶ 047; system “walks” along the flight path [aircraft flight level] at, for example, 4 nm increments. At each point, the system iterates over all the altitudes and finds the equivalent raster pixel in the corresponding tiles. In one example, the color of the pixel determines the type of weather forecast, and rasters of the same color horizontally are joined to create contiguous polygons that span halfway from the altitude beneath it to halfway to the altitude above it. For example, if the flight is banding FL110, and FL100 and FL120 are also available, bands that span from FL105 to FL115 may be generated.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kronfeld as modified by Fersdahl with Turner because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the ; MPEP § 2143(I)). In the instant case, Kronfeld and Fersdahl teach a system to store, correct, and retrieve weather storm data and Turner teaches presenting that data to a pilot in a useful manner. The combination of these elements results in the predictable benefit of more accurate composite radar data for a pilot; consequently, the combination is obvious to a person of ordinary skill in the art.
Kronfeld further teaches:
retrieve weather radar data from the buffer (Kronfeld: col. 2, lns. 33-45; receiving a plurality of values relating to the characteristic for the identified second storm cell, the plurality of values recorded [in memory] at a plurality of different times [and further processing to, inter alia] calculat[e] a maximum height of the storm cell . . . and presenting the calculated maximum height of the storm cell at the third time to a user.)
determine whether a minimum altitude of each volume of space represented by a respective cell of the buffer is higher than the threshold altitude; present, via a display, a first graphical representation for a first subset of the buffer in response to determining that minimum altitudes of cells in the first subset of the buffer are higher than the threshold altitude; and present, via the display, a second graphical representation for a second subset of the buffer in response to determining that minimum altitudes of cells in the second subset of the buffer are lower than the threshold altitude, the second graphical representation being different than the first graphical representation (Turner: Fig. 003; [showing on path weather );
Regarding claim 20, as detailed above, Kronfeld as modified by Fersdahl as modified by Turner teach the invention as detailed with respect to claim 19. Turner further teaches:
determine the threshold altitude by subtracting a predefined distance from the altitude of the vehicle (Turner: ¶ 047; system “walks” along the flight path [aircraft flight level] at, for example, 4 nm increments. At each point, the system iterates over all the altitudes and finds the equivalent raster pixel in the corresponding tiles. In one example, the color of the pixel determines the type of weather forecast, and rasters of the same color horizontally are joined to create contiguous polygons that span halfway from the altitude beneath it to halfway to the altitude above it. For example, if the flight is banding FL110, and FL100 and FL120 are also available, bands that span from FL105 to FL115 may be generated.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is McCusker (US 9483951 B1) which discloses adjusting radar storm data results based upon parameters relating to radar and solid moisture in the air sounding a storm. Cornell (WO 03007021 A2) is also made of record as disclosing a computer program product for allowing a pilot to view weather hazards at a selected altitude or within a range of altitudes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                        /MACEEH ANWARI/                                                                                                       Primary Examiner, Art Unit 3663